Citation Nr: 0728258	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of right tibial fracture with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend 


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision from the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for residuals of right tibial fracture with arthritis and 
assigned a 10 percent disability rating, effective February 
12, 2003.  The veteran appealed, and in a June 2005 rating 
decision, the RO increased the veteran's disability rating to 
20 percent, with an effective date of February 12, 2003.  
However, since this increase did not constitute a full grant 
of the benefit sought, the issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In March 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of the transcript is in the record.


FINDING OF FACT

The veteran's service-connected residuals of right tibial 
fracture with arthritis are manifested by complaints of pain 
and marked limitation of motion, but not ankylosis.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for service-connected residuals of right tibial 
fracture with arthritis have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5270, 5271 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA notice and duty to assist letters dated in March 2003 and 
March 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, what 
evidence the appellant should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and private treatment records and medical opinion 
have been associated with the record.  The Board notes that 
the appellant stated in January 2006 that he had no 
additional evidence to submit.
 
The veteran and his witness have been afforded the 
opportunity to present testimony at a hearing on appeal 
before the undersigned Veterans Law Judge and a copy of the 
hearing transcript is associated with the claims folder.  In 
this regard, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
a higher rating were granted on appeal.  

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Rating

As previously indicated, in a June 2005 rating decision the 
RO granted an initial increased rating of 20 percent for the 
appellant's service-connected residuals of right tibial 
fracture with arthritis on the basis of 38 C.F.R. 4.71a, 
Diagnostic Code 5010-5271.  However, since the appellant has 
received the maximum rating of 20 percent under Diagnostic 
Code 5271 for marked limitation of ankle motion, the Board 
will apply Diagnostic Code 5270 for ankylosis of the ankle.   

The veteran contends that a higher disability rating should 
be assigned for residuals of the right tibial fracture injury 
he incurred in service.  He asserts that the symptomatology 
of his residuals of right tibial fracture more accurately 
reflect the criteria for a severe disability.  In February 
2003, the veteran filed a claim for service connection of his 
residuals of right tibial fracture.  His residuals of right 
tibial fracture were related to service and assigned a 10 
percent disability rating under Diagnostic Code 5010-5271.  A 
20 percent disability rating was later assigned.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2006).  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board has considered the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45.  See DeLuca, supra.

In support of his claim, the appellant and his witness 
testified at the personal hearing that his residuals of right 
tibial fracture caused him to be in a wheelchair for a couple 
of weeks and on crutches for six weeks due to a blood 
infection in the right ankle.  The appellant testified that 
he tries to walk each day; he stated that some days he can 
walk longer than 100 yards, but that he has to take over-the-
counter medication daily for the right ankle pain.  He was 
prescribed a special shoe and walking boot, which he does not 
use, and has had corticosteroid injections.  The appellant's 
witness testified that when the appellant drives sometimes 
his foot goes numb and she has to take over driving.  The 
appellant had been advised to have ankle fusion, but he was 
trying to hold off as long as possible.

A June 2003 VA examination indicates that the appellant had 
range of motion in his right ankle at 0-20 degrees 
dorsiflexion, and at 0-35 degrees plantarflexion, with pain.  
The normal range of ankle motion is 0-20 degrees 
dorsiflexion, and 0-45 degrees plantarflexion, 38 C.F.R. § 
4.71, Plate II.  The appellant was diagnosed with extensive 
degenerative arthritic changes in the right ankle.  An 
October 2003 VA medical opinion diagnosed the appellant with 
traumatic arthritis of the right tibifemoral joint due to a 
fractured tibia.  A private physician in March 2005 found 
bone spurrs accounting for decreased range of motion of the 
right ankle, and prescribed oral medications, corticosteroid 
injections and ultimately tibiotalar fusion.  

In May 2005 a VA examiner reported that the appellant used a 
walking stick, found it difficult to walk fast or squat or 
get up from a squatting position and diagnosed the appellant 
with a right tibial fracture with degenerative joint disease 
of the right ankle.  In March 2006 a private examiner found 
the appellant to have painful range of motion due to gouty 
arthritis and in April 2006 another private examiner found 
the appellant to have moderate arthritis of the right ankle 
due to pseudogout which had resolved, and that he was 
minimally symptomatic with only residual arthritis.  Private 
x-rays of May 2006 showed narrowing and loss of tibiotablar 
joint space with evidence of talar dome flattening and 
anterior erosive changes, with moderately severe degenerative 
changes.

In order for the appellant to receive a 30 percent disability 
rating under Diagnostic Code 5270, his right ankle would need 
to exhibit anklyosis or immobility and consolidation of the 
ankle due to arthritis.  His right ankle would need to 
exhibit in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between zero degrees and ten 
degrees.  To receive a 40 percent disability rating under 
Diagnostic Code 5270, his right ankle would need to exhibit 
anklyosis in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

The Board finds that while the appellant has marked 
limitation of right ankle motion, the right ankle does not 
exhibit anklyosis.  The June 2003 VA examination  revealed 
that the appellant had limited range of plantarflexion by 5 
degrees, but otherwise complete range of motion of the right 
ankle.  While the appellant sometimes requires a walking 
stick, he is able to walk for exercise as part of his daily 
routine.  The March 2006 private examiner found that while 
the appellant had painful range of motion, it was due to 
gout.  The evidence also shows that while the appellant was 
in a wheelchair and on crutches for a period of time in April 
2006, it was due to an infection or gout condition to the 
right ankle that ultimately resolved, according to the 
private opinion of the same date.  Even considering DeLuca 
factors of functional loss and weakness, the appellant still 
has range of motion of the right ankle.  Nor has the 
appellant's right ankle deteriorated to the point where he 
requires a surgical fusion.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on that 
basis.  For example, there is no competent evidence that the 
veteran's residuals of right tibial fracture have resulted in 
frequent hospitalizations.  With regard to employment, due to 
the veteran's age and the number of years since retirement, 
the occupational effects are inapplicable.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a higher 
rating in excess of 20 percent for his service-connected 
residuals of right tibial fracture, and the claim for a 
higher rating must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

A disability rating in excess of 20 percent for residuals of 
a right tibial fracture is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


